Dismissed and Memorandum Opinion filed June 16, 2005








Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00550-CR
____________
 
KATASHA D.
BROWN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 8
Harris County,
Texas
Trial Court Cause No. 1283070
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the misdemeanor offense of
assault causing bodily injury.  In
accordance with the terms of a plea bargain agreement with the State, on March
18, 2005, the trial court deferred a finding of guilt, placed appellant on
community supervision for one year, and assessed a fine of $4,000, which was
also probated.  Appellant filed a pro se
notice of appeal.  Because appellant has
waived her right to appeal, we dismiss. 




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant waived the right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 16, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App.
P. 47.2(b).